                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

In re
                                                                            Chapter 7
TRANSCARE CORPORATION, et al.,1
                                                                   Case No. 16−10407 (SMB)
                        Debtors.                                     (Jointly Administered)
    SHAMEEKA IEN on behalf of herself and all
    others similarly situated,
                                                                Adv. Proc. No. 16−01033-smb
                         Plaintiff,
                         v.
    TRANSCARE CORPORATION,
    TRANSCARE NEW YORK, INC.,
    TRANSCARE ML, INC., TC AMBULANCE
    GROUP, INC., TRANSCARE
    MANAGEMENT SERVICES, INC., TCBA
    AMBULANCE, INC., TC BILLING AND
    SERVICES CORPORATION, TRANSCARE
    WESTCHESTER, INC., TRANSCARE
    MARYLAND, INC., TC AMBULANCE
    NORTH, INC. AND TRANSCARE HARFORD
    COUNTY, INC., LYNN TILTON, ARK II CLO
    2001-1 LIMITED, ARK INVESTMENT
    PARTNERS II, L.P., PATRIARCH
    PARTNERS, LLC, and PATRIARCH
    PARTNERS III, LLC,

              ORDER GRANTING IN PART AND DENYING IN PART
       NON-DEBTOR DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
       GRANTING PARTIAL SUMMARY JUDGMENT IN FAVOR OF PLAINTIFFS

         Upon Non-Debtor Defendants Ark II CLO 2001-1 Limited (“Ark II CLO”), Ark Investment

Partners II, L.P. (“AIP II”), Patriarch Partners, LLC (“Patriarch Partners”), Patriarch Partners III, LLC

(“Patriarch III”) (together with Ark II CLO, collectively “Non-Debtor Entity Defendants”) and Lynn

Tilton (“Tilton,” together with the Non-Debtor Entity Defendants referred to as “Non-Debtor

1
 The Debtor Defendants are TransCare Corporation, TransCare New York, Inc., TransCare ML, Inc., TC
Ambulance Group, Inc., TransCare Management Services, Inc., TCBA Ambulance, Inc., TC Billing and Services
Corporation, TransCare Westchester, Inc., TransCare Maryland, Inc., TC Ambulance North, Inc., TransCare
Harford County, Inc., TransCare Pennsylvania, Inc., TC Ambulance Corporation and TC Hudson Valley Ambulance
Corporation (collectively, the “Debtors,” “Debtor Defendants,” or “TransCare”).
Defendants”) Motion for Summary Judgment (“the Motion”); and the Court having considered the

Motion and Plaintiffs’ Opposition to the Motion, Non-Debtor Defendants’ Reply, Non-Debtor

Defendants’ Supplemental Memorandum in Support of Their Motion for Summary Judgment, Seeking

Summary Judgment in Favor of Non-Debtor Defendant Ark II CLO, and the arguments of counsel

concerning the Motions at hearings before the Court on August 27, 2019 and November 21, 2019; and

after due deliberation thereon; and good and sufficient cause appearing therefore;

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

        1.      Non-Debtor Defendants’ Motion is GRANTED as to all claims asserted in

Plaintiffs’ First Amended Complaint (“Complaint”) against Ark II CLO, AIP II, and Patriarch

III, which are dismissed with prejudice as a matter of law.

        2.      Non-Debtor Defendants’ Motion as to all claims asserted in Plaintiffs’ First

Amended Complaint against Patriarch Partners is GRANTED as to Plaintiffs’ unpaid wages

claim pursuant to Pennsylvania Wage Payment and Collection Law (“PWPCL”), 43 Pa. Stat.

Ann. § 260.1, et seq., which is dismissed with prejudice as matter of law, and DENIED as to all

remaining claims asserted against Patriarch Partners as the Court finds there are genuine issues

of material fact requiring trial.

        3.      Non-Debtor Defendants’ Motion as to Plaintiffs’ unpaid wage claims asserted in

the Complaint pursuant to the NYLL Section 191, the MWPCL, Md. Code Lab. & Emp. § 3-501,

et seq., and PWPCL, 43 Pa. Stat. Ann. § 260.1, et seq., against Tilton is DENIED.

        4.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                  2
Dated: May 26th, 2020
       New York, New York
                                                /s/ STUART M. BERNSTEIN
                                                THE HONORABLE STUART M. BERNSTEIN
                                                UNITED STATES BANKRUPTCY JUDGE


The undersigned parties consent to the form of order pursuant to L.B.R. 9074-1.



/s/ René S. Roupinian ______________________
René S. Roupinian
RAISNER ROUPIAN LLP
500 Fifth Avenue
Suite 1600
New York, New York 10110
212-221-1774

Counsel to Plaintiffs


/s/ Joseph S. Maniscalco
Joseph S. Maniscalco, Esq.
Holly Holecek, Esq.
LAMONICA & HERBST & MANISCALCO LLP
3305 Jerusalem Avenue
Wantagh, New York 11793
hrh@lhmlawfirm.com


Counsel to the Trustee




                                               3
